—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered November 23, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The inconsistencies in the trial testimony of the police officers who participated in the “buy and bust” operation that resulted in the defendant’s arrest were minor and were properly placed before the jury for resolution (see, People v Gaimari, 176 NY 84). Altman, J. P., Florio, Schmidt and Cozier, JJ., concur.